Citation Nr: 0507666	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-44 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection of bilateral hearing 
loss.

2.  Entitlement to service connection of tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

Procedural History

The veteran served on active duty from September 1948 until 
May 1952.  

In November 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The March 2004 rating decision denied the 
veteran's claim.  The veteran disagreed with the March 2004 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2004.

For good cause shown, namely the veteran's advancing age, his 
motion for advancement on the Board's docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The veteran has been diagnosed with hearing loss and 
tinnitus.  

2.  The veteran was exposed to hazardous noise during 
service.  

3.  The preponderance of the competent and probative medical 
evidence of record indicates that the veteran's hearing loss 
and tinnitus are not related to in-service noise exposure.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not etiologically related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).

2.  Tinnitus is not etiologically related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  Essentially he contends 
that in-service exposure to hazardous noise, specifically 
mortar fire, led to current hearing loss and tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2004 SOC and the November 2004 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
November 2003 which was specifically intended to address the 
requirements of the VCAA.  In particular, the November 2003 
letter from the RO explained in detail the evidence needed to 
substantiate a claim for service connection.  Crucially, the 
November 2003 letter specifically notified the veteran that 
evidence of in-service disease or injury, a current 
disability, and medical nexus between the two would be 
required for his service connection claims to be successful.  
Therefore, the November 2003 letter, along with the June 2004 
SOC and the November 2004 SSOC, not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts" to get " . . . medical 
records, employment records, or records from other Federal 
agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its November 2003 letter that 
he was responsible to provide the "enough information about 
these records so that we can request them from the agency or 
person who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  Finally the veteran was given a long list 
of evidence that may be used to show that his claimed 
conditions "existed from the time of military service to the 
present time."  Specifically, the veteran was directed to 
provide information which included the dates and location for 
any in-service treatment, lay statements from people who knew 
the veteran during service who could verify in-service 
illness or injury and any records of applicable medical 
treatment received after service.  By letter dated December 
2003, the veteran advised that he had no further medical 
evidence to submit.  

The November 2003 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [November 2003 letter, 
pages 1, 2.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2003 letter directed the 
veteran to advise VA if "you have no further evidence to 
submit in support of your claim."  The Board believes that 
the VCAA notice provided by the RO complied with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board notes that the November 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board observes that the fact that the veteran's claim was 
adjudicated by the RO in March 2004, prior to the expiration 
of the one-year period following the November 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

Additionally, as discussed in detail above, the March 2004 
unfavorable adjudication by the Agency of Original 
Jurisdiction occurred after the provision of appropriate VCAA 
notice in the form of the November 2003 letter.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO attempted to obtain the veteran's 
service medical records.  However, these records are 
unavailable, probably due to a July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri (the NPRC).  
Under these circumstances, the agency of original 
jurisdiction should take appropriate steps to determine 
whether any additional service medical records are available.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

The Board finds that the RO has appropriately determined that 
further efforts to obtain the records would be futile and 
further notes that the RO sent the veteran letters in 
November 2003 and again in December 2003 specifically 
designed to determine if there were alternate sources of 
evidence of the veteran's in-service condition.  Based upon 
the veteran's response received in December 2003 that no 
further medical evidence was available, the RO determined 
that no additional service medical records were available.  
Additionally, based upon this response, no VA or private 
treatment records have been identified by the veteran, and 
therefore none have been obtained.  

The veteran was accorded a VA Compensation and Pension (C&P) 
audiology examination in December 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his December 2004 appeal, the veteran indicated that he did 
not want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2004). 

Factual Background

As discussed elsewhere in this decision, the veteran's 
service medical records are missing and are presumed to have 
been lost in a July 1973 fire at the NPRC.

The veteran's DD Form 214 indicates that the veteran was 
assigned to an armor unit and was awarded a Korean Service 
Medal.  

Along with the veteran's November 2003 claim, the veteran 
provided a written statement indicating that while in Korea 
he had served as a gunner for a heavy mortar had been 
exposed, at close range, to hazardous noise associated with 
mortar fire.  

In December 2003, the veteran was afforded a VA audiology 
examination.  
The examination results were as follows:  For the Maryland 
CNC test the veteran had a score of 58% recognition in his 
left ear and 56% recognition in his right ear.  
The audiology examination showed the following puretone 
thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000	Average
Left		45	 50	60	95	110	72
Right		40	70	70	85	100	73

The examiner noted that there was no claims file available 
for review.  The examiner noted the veteran's reports of in-
service exposure to mortar fire and other hazardous noise, as 
well as his reports of post-service noise exposure due to 
work in a packing house as well as the occasional use of 
power tools.  The examiner then concluded that the veteran 
had been exposed to a considerable amount of noise post-
service and that therefore the hearing loss and tinnitus were 
not as least as likely as not related to the veteran's in-
service noise exposure.  

In March 2004, the veteran submitted a statement of his 
spouse.  In her statement, the veteran's spouse asserted that 
that she knew the veteran prior to service and that he had no 
hearing problems at that time.  She further stated that the 
veteran's hearing loss was apparent at the time of their 
marriage in September 1952, four months after the veteran was 
separated from service.  She further asserted that the 
veteran had reported having ringing in his ears as of that 
date.  

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
He contends that bilateral hearing loss and tinnitus were 
incurred as a result of in-service noise exposure.

As discussed above, the veteran's service medical records are 
unavailable and appear to have been destroyed in a July 1973 
fire at the NPRC.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).  As 
noted above, in order for a veteran to prevail on an issue of 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Concerning Hickson element (1), current disability, the 
December 2003 VA examination verifies that the veteran 
experiences bilateral hearing loss for VA rating purposes.  
The examination report also includes a diagnosis of tinnitus.  
Accordingly, Hickson element (1) has been satisfied.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
unavailable, and the only evidence of record is the veteran's 
own statements.  The Board will separately address disease 
and injury.   

With respect to in-service disease, it does not appear that 
the veteran is asserting that he had treatment of any ear 
disease during service.  Moreover, the record does not 
reflect medical evidence showing of any manifestations of 
hearing loss during the one year presumptive period after 
separation of service, or for that matter for over five 
decades after service.  Hickson element (2) is not met with 
respect to disease.  

With respect to in-service incurrence of injury, the veteran 
has asserted that he was exposed to loud weapons fire during 
service.  The veteran contends that he was responsible for 
loading mortars and was next to the firing mechanism for 
those mortars during service in Korea during the Korean 
conflict.  As indicated above,  the veteran's DD Form 214 
indicates that the veteran was in an armor unit and that he 
received the Korean Service Medal.  Based on this official 
evidence, it can be deduced that the veteran was exposed to 
weapons fire at close range.  In-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown sufficient to satisfy Hickson element (2).  

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the December 2003 VA 
examination.  That opinion was not favorable to the veteran's 
claim.  

At the outset the Board notes that the examiner did not have 
a copy of the veteran's VA claims folder for review.  
However, a review of the veteran's claims folder indicates 
that there was no medical evidence of record associated with 
the claims file at the time of the examination.  Indeed, the 
December 2003 VA examination remains the only competent 
medical evidence of record in the file.  As discussed in 
greater detail above, in December 2003 the veteran indicated 
that he had no further medical information to submit.  Thus, 
there was no medical evidence for the examiner to review, and 
the presence of the VA claims folder for that purpose was not 
necessary.  

To the extent that the veteran's VA claims folder included 
the veteran's written description of his in-service noise 
exposure, that was repeated by the veteran to the examiner at 
the time of the examination.  

Accordingly, the mere fact that that veteran's claims folder 
was not forwarded to the examiner does not mean that the 
matter must be remanded.  The claims folder did not contain 
any additional information for the examiner to review.  
Therefore, it is clear that a remand for a nexus opinion made 
with a review of the claims folder would be futile and would 
only serve to delay resolution of this appeal.  
See 38 U.S.C. § 5103A(2) [VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim]; 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In connection with the December 2003 VA examination, the 
examiner reviewed and considered the veteran's reports of in-
service and post-service noise exposure.  
The examiner concluded that based on the examination and the 
reports of post-service noise exposure that it was not as 
least as likely as not that the veteran's hearing loss and 
tinnitus were related to service.  The Board observes that 
the examiner's opinion appears to be congruent with the 
record, which shown no complaints of hearing loss or of 
tinnitus until approximately 50 years after service.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].   

The only evidence which now purports to relate the veteran's 
hearing loss to events in service comes from the statements 
of the veteran and his spouse.  However, it is now well 
established that laypersons, such as the veteran and his 
spouse, without medical training is not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board notes that the veteran and his spouse have 
contended that veteran has experienced hearing loss and 
tinnitus continually since service, and, accordingly that 
Hickson element (3) is met by continuity of symptomatology.  
The Board has considered this contention and determined that 
the record does not support a finding of continuity of 
symptomatology.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Specifically, there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for hearing loss and tinnitus until over 
fifty years after his separation from service.  Further, the 
veteran's reports of hearing loss and hearing difficulties 
immediately after service were not asserted until many years 
after separation from service, notably incident to the 
November 2003 claim.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

Moreover, supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  In short, element (3) medical nexus can not be met by 
continuity of symptomatology.  

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service noise 
exposure and current hearing loss.  Hickson element (3) is 
nor met, and the veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The claims are 
therefore denied.  


ORDER

Entitlement to service connection of bilateral hearing loss 
is denied.  

Entitlement to service connection of tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


